QUESTION: May a public defender be compensated by a municipality for representing indigent defendants in county courts who are charged with violation of municipal ordinances?
SUMMARY: A public defender is prohibited by s. 27.54(4), F.S., from receiving funds from municipalities for representing indigents charged with violations of municipal ordinances in county courts. Attorney General Opinion 073-78 interprets s.27.51, F.S., as prohibiting a public defender from representing indigents in municipal courts, but that statute does permit a public defender to represent indigents charged with municipal violations in county courts. However, in s. 27.54(4), F.S., it is specifically stated: "It is hereby prohibited for any public defender to receive from any county or municipality any supplemental salary." Therefore, you are prohibited from accepting those funds currently held by the municipality for payment for your representation in county courts of indigents charged with violations of municipal ordinances.